DETAILED ACTION
	Claims 1-18 are present.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-18) in the reply filed on 12/08/2020 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2020.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file.  A paragraph incorporating this text file is present in the specification; however, all the information outlined in MPEP 2422.03(I) is not included.
Appropriate correction is required.


Claim Interpretation
	MPEP 2173.05(b)(III)(E) provides the following guidance:
	The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

Independent claim 10 recite the terms “trypsin-like endopeptidase” and “chymotrypsin-like endopeptidase.”  These terms, in isolation, extend the scope of “typsin” and “chymotrypsin” in a manner that may render these terms indefinite in a similar manner as the modifier “type” as discussed in MPEP 2173.05(b)(III)(E).  That is, the scope of the terms “trypsin-like” and “chymotrypsin-like” has to be considered to be different and potentially broader than the terms “trypsin” and “chymotrypsin,” respectively, wherein it is not clear what the extension of scope that the modifier “like” is intended to convey.  It is noted that para. [0048] of the specification defines “trypsin-like” as “it is meant an enzyme that has an activity which resembles the activity of mammalian trypsin” and is “also meant an endopeptidase which preferentially cleaves peptides or proteins at the C-terminal side of the L-isomer of arginine and/or lysine.”  It is noted that para. [0053] of the specification defines “chymotrypsin-like” as “meant an enzyme having an activity similar to that of mammalian chymotrypsin” and  is “also meant an enzyme that has a higher specificity for cleaving at the carboxy-terminal side of each of tyrosine, phenylalanine, tryptophan, leucine, methionine and histidine residues than for cleaving on the carboxy-terminal side of both of arginine and lysine.”
However, trypsin-like endopeptidase” and “chymotrypsin-like endopeptidase” are not recited in claim 10 in isolation and MPEP 2173.05(b)(III)(E) does not set forth a per se rule that the hyphenated modifier “type” or “like” when attached to a claim term violates pre-AIA  35 U.S.C. 112, second paragraph.  Here, claim 10 recites both a source for the recited “trypsin-like” and “chymotrypsin-like” being Fusarium oxysporum and Nocardiopsis sp., respectively, and identity to a specific sequence, SWISSPROT No. P35049 and EMBL CDS CAI94179, respectively.  Further, paras. [0048] and [0055] set forth the cleaving/activity preference for “trypsin-like” and “chymotrypsin-like.”  As such, the terms “trypsin-like” and “chymotrypsin-like” as presently recited in the claims are not considered to be indefinite under pre-AIA  35 
Regarding recitation to SWISSPROT No. P35049 and EMBL CDS CAI94179 in the claims, SWISSPROT and EMBL are well-known databases known to the ordinarily skilled artisan at the time of the invention.  The relevant database entries are cited herein on PTO-896.  Since these databases are readily accessible and indicate only one amino acid sequence associated with SWISSPROT No. P35049 and EMBL CDS CAI94179, reference to SWISSPROT No. P35049 and EMBL CDS CAI94179 is not considered to be indefinite under pre-AIA  35 U.S.C. 112, second paragraph.
As evidenced by Oestergaard et al. (U.S. 2010/0255153 A1) and De Maria et al. (WO 2005/035747 A1), discussed below, the 188-amino acid residue C-terminal domain of the sequence of EMBL CDS CAI94179 has endopeptidase activity wherein De Maria et al. report the crystal structure of this domain of the sequence of EMBL CDS CAI94179 and provides alignment to other related endopeptidases in Fig. 1 of De Maria et al.  The endopeptidase described in SWISSPROT/Uniprot No. P35049 has a relatively short sequence of 248 amino acid residues (residues 1-24 being a signal sequence and propeptide) having a crystal structure reported by Schmidt et al. (Trypsin revisited: crystallography AT (SUB) atomic resolution and quantum RT chemistry revealing details of catalysis, J. Biol. Chem. 278 (2003): 43357-62).  Schmidt et al. report that “The catalytic mechanism of trypsin isolated from various sources has been investigated in great depth.”  Schmidt et al., page 43357, left column.  Although claim 10 allows for a substantial portion of 25% of amino acid residues of the sequences of SWISSPROT No. P35049 and EMBL CDS CAI94179 to vary, based upon the large amount of structural and functional information regarding how the sequences of SWISSPROT No. P35049 and EMBL CDS CAI94179 functionally relate to endopeptidase activity, the recitation of endopeptidases having at least 75% sequence identity to SWISSPROT No. P35049 or EMBL CDS CAI94179 appear to have adequate written description support within the meaning of pre-AIA  35 U.S.C., first paragraph.

Claim Objections
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to SWISSPROT No. P35049 as recited in the claims is ineffective because the root words “incorporate” and/or “reference have been omitted, see 37 CFR 1.57(c)(1).  Further, SWISSPROT No. P35049 and EMBL CDS CAI94179, as recited in the claims, is “essential matter” need to describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112, second paragraph, wherein “essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, see 37 CFR 1.57(d).  SWISSPROT No. P35049 and EMBL CDS CAI94179 are not a U.S. patent or U.S. patent application publication, and since the sequences disclosed in SWISSPROT No. P35049 and EMBL CDS CAI94179 directly define the scope of the recited “trypsin-like endopeptidease” and “chymotrypsin-like endopeptidase” the sequences information disclosed in SWISSPROT No. P35049 and EMBL CDS CAI94179 are “essential matter.”

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claims 10-18 are objected to because of the following informalities:  The claims reference sequences from SWISSPROT No. P35049 and EMBL CDS CAI94179, which are not U.S. patents or U.S. patent application publications, in defining the scope of “trypsin-like endopeptidase” and “chymotrypsin-like endopeptidase” in a manner that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112, second paragraph.  As such, the sequence information in SWISSPROT No. P35049 and EMBL CDS CAI94179 is “essential material” as set forth in 37 CFR 1.57(d).  The claims are objected to for improperly referencing material that is not effectively incorporated by reference due to not meeting the requirements 37 CFR 1.57(d) as set forth above and the requirements of 37 CFR 1.57(c) with regards to SWISSPROT No. P35049.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 10-18 (all non-withdrawn claims) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oestergaard et al. (U.S. 2010/0255153 A1) (filed 04/01/2010 and claiming priority to provisional application 61/166,295 filed 04/03/2009) (see IDS) further in view of Nielsen et al. (U.S. 5,288,627) and De Maria et al. (WO 2005/035747 A1) as evidenced by EMBL, Accession No. CAI94179, 2005, www.ebi.ac.uk, and Uniprot/Swissprot, Accession No. P35049, 2009, www.uniport.org.
The “Claim Interpretation” section stated above is incorporated herein by reference.
As an initial matter, the broadest reasonable interpretation of claim 10 will be further discussed.  Claim 10 recites “at least one trypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Fusarium oxysporum” and “at least one chymotrypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Nocardiopsis Sp.” The recitation of “produced by” in the referenced claim language is interpreted as recitation of a process by which the recited trypsin-like and chymotrypsin-like endopeptidase are made as a product by process.  That is, claim 10 is interpreted as reciting one active “obtaining” step and claim 10 is not interpreted as requiring the positive performance of any fermentation.
“"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I). As such, claim 10 is not interpreted as requiring that the recited trypsin-like or chymotrypsin-like endopeptidases actually be made by a F. oxysporum or Nocardiopsis F. oxysporum is a fungal cell such that proteins produced therein are expected to have post-translational modifications including glycosylation typical of that cell wherein the recited trypsin-like endopeptidase produced by an F. oxysporum cell is considered to require such modification.  In contrast, Nocardiopsis is a genus of a bacteria wherein no significant post-translational modification is expected.  As such, chymotrypsin-like endopeptidases recombinantly produced in other prokaryotic host cells are considered to have the same structure and meet the features of “at least one chymotrypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Nocardiopsis Sp.”
As a further initial matter, the database entries for SWISSPROT No. P35049 and EMBL CDS CAI94179 are cited as evidentiary references to evidence the meaning of “the sequence SWISSPROT No. P35049” and “the sequence of EMBL CDS CAI94179” as recited in claim 1.  It is noted that the only reasonable interpretation of the “the sequence” as recited in claim 1 is the full, complete and non-truncated amino acid sequence disclosed in the cited database entries.
Oestergaard et al., in para. [0010], disclose a “process for the preparation of a milk-based protein hydrolysate comprising treatment of a solution of a milk-based proteinaceous material with
a) a trypsin-like endopeptidase produced from a microorganism, and
b) at least one other endopeptidase produced from a microorganism.”
“One object for the present inventors [of Oestergaard et al.] has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a low allergenicity.  Another object has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin."  Oestergaard et al., para. [0008].  “In particular, it would be highly desirable to have a partial whey protein hydrolysate which has low allergenicity, which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin, and/or which has an acceptable taste, in particular as regards bitterness.”  Oestergaard et al., para. [0008].  The hydrolysate is an “infant formula composition preferably contain[ing] ingredients which are designed to meet the nutritional needs of a human infant”; as such, the et al. are disclosed to be administered to human infants.  Oestergaard et al., para. [0101].  
“The whey-based proteinaceous material may be sourced from a whey obtained from cheese making, particularly a sweet whey such as that resulting from the coagulation of casein by rennet.”  Oestergaard et al., para. [0013].  “This whey-based proteinaceous material, optionally, may also be demineralized by ion exchange and/or electrodialysis (ED whey).”  Oestergaard et al., para. [0013].  
The “at least one other endopeptidase” described by Oestergaard et al. “has an activity which resembles the activity of mammalian chymotrypsin” and is therefore a chymotrypsin-like endopeptidase.  Oestergaard et al., para. [0058].  The “the trypsin-like endopeptidase is derived from a strain of Fusarium, preferably Fusarium oxysporum. It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 2 of the present application (SWISSPROT No. P35049).”  Oestergaard et al., para. [0029].  SEQ ID NO: 2 of Oestergaard et al. is identical to the sequence described in UniProtKB/Swiss-Prot Accession No. P35049.
The “at least one other endopeptidase” can be a protease derived from Nocardiopsis sp. NRRL 18262.  Oestergaard et al., paras. [0065]-[0066].  The “trypsin-like endopeptidase” can be derived from Fusarium oxysporum.  Oestergaard et al., para. [0029].  “In a more preferred embodiment, the at least one other endopeptidase is derived from a strain of Nocardiopsis, preferably from Nocardiopsis sp. NRRL 18262 (previously described in, e.g.,WO 88/03947). It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application.”  Oestergaard et al., para. [0065].  An alignment between SEQ ID NO: 8 (Query) of Oestergaard et al. and the complete sequence of EMBL CDS CAI94179 (Sbjct) is shown below.  As can be seen, 188 residues match 382 residues of the complete sequence of EMBL CDS CAI94179 or about 49% identity with the sequence EMBL CDS CAI94179.

    PNG
    media_image1.png
    296
    707
    media_image1.png
    Greyscale


“Preferably, the at least one other endopeptidase [e.g. the chymotrypsin-like peptidase] is added at a concentration which is between 2% and 50% of the concentration of trypsin-like endopeptidase added based on the weight of the endopeptidases, more preferably between 5% and 20%, even more preferably between 5% and 15%, and most preferably about 10%.”  The chymotrypsin-like peptidase being 10% by weight of the trypsin-like endopeptidase is a ratio of trypsin-like endopeptidase to chymotrypsin-like endopeptidase of 1:0.1 or 10:1, which is within the range from 5:1 to 35:1.  Further, the working examples of Oestergaard et al. show, for example, use of 5 mg/g of Fusarium trypsin and 0.5 mg/g Nocardiopsis chymotrypsin, which is a ratio of trypsin-like endopeptidase to chymotrypsin-like endopeptidase of 5:0.5 or 10:1, which is within the recited range from 5:1 to 20:1, as further described below.  Oestergaard et al., para. [0153].  
Oestergaard et al. teach working examples of hydrolysis of whey protein concentrate (WPC) by treatment with two enzyme mixtures.  “The hydrolysis assay we have performed was a two step hydrolysis procedure. 8.4% WPC (containing 80% whey protein) was suspended in pH 8.0 buffer. The first hydrolysis step was performed by adding half of the enzyme dose and incubating the solution with agitation for 2 hours at 55° C. Then the partly hydrolysed whey protein substrate was denatured by a short heating treatment (5 minutes at 90° C.). The second hydrolysis step was performed by adding the other half of the enzyme dose and incubating the solution with agitation for 30 minutes at 55° C. Finally, the enzyme reaction was stopped and the enzymes inactivated by another short heating treatment (10 et al., para. [0139].  “Finally, we ran a third series of hydrolysis experiments where we kept the dosage of the Fusarium trypsin constant at 5.0 mg trypsin/g whey protein and varied the chymotrypsin-like protease dosages (0.25, 0.5 and 1.0 mg protease/g whey protein).”  Oestergaard et al., para. [0143].  The use of Fusarium trypsin at 5.0 mg trypsin/g whey protein and the chymotrypsin-like protease at 0.5 mg protease/g whey protein is a ratio of the trypsin-like to chymotrypsin-like endopeptidases of 10:1 that is within the range recited in claim 10 of 5:1 to 20:1.
As such, Oestergaard et al. fully disclose and/or teach and suggest ratios of trypsin-like endopeptidase to chymotrypsin-like endopeptidase within the recited range of 5:1 to 20:1.
Further, regarding the Fusarium trypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Fusarium oxysporum, Oestergaard et al., para. [0029], state that “A trypsin-like endopeptidase from Fusarium oxysporum having the amino acid sequence shown as amino acids 25-248 of SEQ ID NO: 2 has previously been described (U.S. Pat. No. 5,288,627; U.S. Pat. No. 5,693,520).” Nielsen et al. (U.S. 5,288,627) describe an endopeptidase from F. oxysporum having “trypsin-like specificity” isolated from “obtained by cultivating [i.e. by fermentation] said strain [F. oxysporum DSM 2672].”  Nielsen et al., col. 2, ln. 40-41; col. 3, ln. 10. Nielsen et al., Example 1, directly describe fermentation of F. oxysporum DSM 2672 in order to obtain the trypsin-like endopeptidase.  At the time of the invention, it would have been obvious to obtain the F. oxysporum trypsin-like endopeptidase described by Oestergaard et al. by fermentation of a strain of F. oxysporum as taught by Nielsen et al. since Oestergaard et al. directly cite Nielsen et al. as describing the trypsin-like endopeptidase. It is noted that the amino acid sequence shown as amino acids 25-248 of SEQ ID NO: 2 of Oestergaard et al. has greater than 90% identity with the sequence shown in Swissprot No. P35049.
However, Oestergaard et al. do not directly teach treatment of a milk-based proteinaceous material with a chymotrypsin-like endopeptidase having at least 75% or at least 95% sequence identity to EMBL CDS CAI94179.
Oestergaard et al., para. [0065], directly describes the use of an endopeptidase derived from Nocardiopsis sp. NRRL 18262 that has “the amino acid sequence of the mature polypeptide of SEQ ID NO: 8,” SEQ ID NO: 8 having 188 amino acid residues.  Oestergaard et al., para. [0068], further 
That is, Oestergaard et al. directly teach and suggest the use of endopeptidases being SEQ ID NO: 8 of Oestergaard et al. or having an identity to SEQ ID NO: 8 as taught in Oestergaard et al.  However, Oestergaard et al. do not directly state a process employing a 382-residue endopeptidase identical to the sequence described by EMBL CDS CAI94179.
The nucleotide sequence of SEQ ID NO: 7 of Oestergaard et al. is identical to SEQ ID NO: 1 of De Maria et al. (encoding SEQ ID NO: 2 of De Maria et al.), where De Maria et al. evidence that SEQ ID NO: 7 of Oestergaard et al. encodes SEQ ID NO: 8 of Oestergaard et al. (positively-numbered residues 1-188 of SEQ ID NOS: 1 and 2 of De Maria et al.) and an additional 194 N-terminal amino acid residues (indicated with negative numbering).  De Maria et al., abstract, teach the “3D structure encoding a Nocardiopsis protease.”  The protease described in SEQ ID NO: 1 of De Maria et al. is also referred to as “Protease 10.”  Oestergaard et al., page 1, lines 14-15.  De Maria et al. teach that the “mature” polypeptide or the positively numbered portion of SEQ ID NO: 1 of De Maria et al. “refers to that part of an amino acid sequence which remains after a potential signal peptide part and/or propeptide part has been cleaved off.”  De Maria et al., page 6, lines 33-37.  Amino acids 1-188 of SEQ ID NO: 2 of De Maria et al. are indicated to be the mature part thereof.
However, De Maria et al. further teach that the proteases of De Maria et al. “may also include a signal peptide part, and/or a propeptide part. De Maria et al., page 13, lines 24-27.  De Maria et al. further teach that the proteases of De Maria et al. teach embodiment endopeptidases that have a “degree of identity to SEQ ID NO: 2.”  De Maria et al., page 10, lines 5-7.  The same directly suggests that the full-length of SEQ ID NO: 2 of De Maria et al. is further a useful embodiment as an endopeptidase.  
That is, De Maria et al. teach that the full-length polypeptide encoded by the endopeptidase-encoding gene from Nocardiopsis sp. NRLL 18262 as discussed is identical to “the sequence EMBL CDS CAI94179” as taught as the full-length sequence of SEQ ID NO: 2 of De Maria et al. as encoded by SEQ ID NO: 1 of De Maria et al.  Again, SEQ ID NO: 1 of De Maria et al. is identical to SEQ ID NO: 7 of Oestergaard et al.  As such, at the time of the invention the ordinarily skilled artisan would have been motivated to employ a chymotrypsin-like endopeptidase from Nocardiopsis sp. NRLL 18262 being the full-et al. in methods for producing hydrolysates of milk-based proteinaceous material within embodiments of Oestergaard et al. either directly or as a result of such a chymotrypsin-like endopeptidase being a contaminant present due to incomplete cleavage of the full-length sequence of SEQ ID NO: 2 of De Maria et al. to the mature polypeptide identical to SEQ ID NO: 8 of Oestergaard et al.  Oestergaard et al., para. [0065], directly teach and suggest the appropriateness of employing “at least one other endopeptidase [that] is derived from a strain of Nocardiopsis, preferably from Nocardiopsis sp. NRRL 18262. . . It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application.”  In view of De Maria et al., SEQ ID NO: 2, teaching such a full-length sequence of endopeptidase from Nocardiopsis sp. NRRL 18262 that further includes SEQ ID NO: 8 of Oestergaard et al. as a subsequence thereof, the ordinarily skilled artisan at the time of invention would have been motivated to apply the full-length of SEQ ID NO: 2 of De Maria et al. since the same has “the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application” that Oestergaard et al. directly suggest and teach as an appropriate endopeptidase.  In the alternative, as discussed, the polypeptide having the full-length of SEQ ID NO: 2 of De Maria et al. may be present in addition to the polypeptide identical to SEQ ID NO: 8 of Oestergaard et al.  Further, De Maria et al. directly state and teach that a useable endopeptidase/protease “may also include a signal peptide part, and/or a propeptide part. De Maria et al., page 13, lines 24-27.  In view of this direct teaching, the ordinarily skilled artisan at the time of the invention would have been motivated to include all or part of the signal peptide including the full-length of SEQ ID NO: 2 of De Maria et al. (which is identical to the full-length of EMBL CDS CAI94179) as a suitable protease for utilization in the methods of Oestergaard et al., the full-length of SEQ ID NO: 2 of De Maria et al. comprising SEQ ID NO: 8 of Oestergaard et al.
Regarding claims 13 and 14, as discussed, SEQ ID NO: 2 of Oestergaard et al. is identical to the amino acid sequence disclosed in Swissprot No. P35049. However, Oestergaard et al. teach that it is appropriate to utilize the mature polypeptide being residues 25-248 of SEQ ID NO: 2 of Oestergaard et al. However, in view of Oestergaard et al. showing the full-length SEQ ID NO: 2 of Oestergaard et al. that is identical to the amino acid sequence shown in Swissprot No. P35049, it would have been obvious at the time of the invention to have the full-length SEQ ID NO: 2 of Oestergaard et al. present in methods for et al. since Oestergaard et al. directly teach the full-length SEQ ID NO: 2 and Oestergaard et al. directly describe SEQ ID NO: 2 of Oestergaard et al., para. [0157] as “Fusarium trypsin (trypsin-like protease from Fusarium oxysporum, SEQ ID NO: 2)” as a suitable protease species.
The claims are obvious for the reasons stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652